FILED
                               NOT FOR PUBLICATION                             JAN 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RODOLFO ROXAS GERONIMO;                           No. 06-75391
 VERONICA MANGUERRA
 GERONIMO,                                         Agency Nos. A070-142-040
                                                               A070-142-041
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Rodolfo Roxas Geronimo, and his wife, Veronica Manguerra Geronimo,

natives and citizens of the Philippines, petition for review of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying their application for asylum. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929,

933 (9th Cir. 2000), and we deny the petition for review.

        Substantial evidence supports the agency’s determination that petitioners

failed to establish past persecution because the threats they received did not rise to

the level of persecution. See id. at 936. Substantial evidence further supports the

agency’s denial of asylum because petitioners failed to establish that the New

People’s Army threatened them on account of a protected ground, see Bolshakov v.

INS, 133 F.3d 1279, 1280-82 (9th Cir. 1998), and failed to establish the incidents

involving their son and their employees were connected to their own problems

with the New People’s Army, see Arriaga-Barrientos v. INS, 937 F.2d 411, 414

(9th Cir. 1991) (requiring that any pattern of persecution against family members

be “closely tied to the petitioner”). Finally, substantial evidence supports the

agency’s finding that petitioners did not demonstrate that the Philippine

government was unwilling or unable to control their persecutors. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). Accordingly, petitioners’ asylum

claim fails.

        PETITION FOR REVIEW DENIED.


JT/Research                                2                                       06-75391